DETAILED ACTION
This office action is in response to applicant’s filing dated October 19, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 2, 5-8, 11-18, and 20-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 19, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 17.  Claim(s) 3, 4, 9, 10, and 19 were previously canceled. 
Applicants elected without traverse Group I, drawn to a method of treatment of a disease, disorder, or condition associated with an inflammatory response or an immune response in a subject in need thereof comprising: administering a therapeutically effective 
    PNG
    media_image1.png
    155
    351
    media_image1.png
    Greyscale
 as the elected compound of formula (I) species, hereinafter referred to as Compound A, and ischaemia-reperfusion as the elected disorder species in the reply filed on July 29, 2020.  The requirement is still deemed proper.  Claim(s) 21-23 remain withdrawn.
Claims 1, 2, 5-8, 10-18, and 20 are presently under examination as they relate to the elected species:  ischaemia-reperfusion and Compound A:

    PNG
    media_image1.png
    155
    351
    media_image1.png
    Greyscale


Priority
The present application is a 371 of PCT/US2017/017766 filed on February 14, 2017, which claims benefit of US Provisional Application No. 62/295,348 filed on February 15, 2016.  
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 62/295,348, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In a review of US Provisional Application No. 62/295,348 disclosure of itaconate derivatives of formula (I) were not identified.  The effective filing date of the instant claims is February 14, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2021; November 28, 2021; and December 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, 

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-18, and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diabetes and ischaemic-reperfusion comprising administering itaconic acid does not reasonably provide enablement for a method of treating any disease, disorder, or condition associated with an inflammatory response or an immune response with any compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art
The invention relates to a method of treating any disease, disorder or condition associated with an inflammatory response or an immune response associated with the listed inflammatory agents in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an immunomodulatory agent comprising itaconate or compound of formula (I) wherein the therapeutically effective amount prevents inflammation or an immune response.  
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  As illustrative of the state of the art, the examiner cites Freire et al (Periodontol 2000, 2013; 63(1):149-164), Tabas et al (Science, 2013; 339(6116):166-172), and Merrill et al (Trends Neurosci, 1996; 19:331-338).  
Freire, cited for evidentiary purposes, teaches inflammation is an essential mechanism in human health and disease (page 149, 1st paragraph); inflammation is initiation as a protective response to challenges or foreign bodies, or injury, experienced by host tissues.  Thus, by broadest reasonable interpretation any injury or disease is a disease associated with an inflammatory response.  
Tabas, cited for evidentiary purposes,  teaches a number of widespread and devastating chronic diseases, including atherosclerosis, type 2 diabetes, and Alzheimer’s disease, have a pathophysiologically important inflammatory component; in these diseases, the precise identity of the inflammatory stimulus is often unknown and, if known, is difficult to remove; although there has been success with anti-inflammatory therapy in chronic diseases triggered by primary inflammation dysregulation or autoimmunity, there are considerable limitations; in particular, the inflammatory response is critical for survival; as a result, redundancy, compensatory pathways, and necessity narrow the risk:benefit ratio of anti-inflammatory drugs (Abstract).
st paragraph); as in the immune response elsewhere in the body, certain cytokines in the CNS might function early on to amplify the disease process and later on to attenuate it; for example, IL6 increases BBB (blood brain barrier) permeability, induces fever and gliosis, upregulates proinflammatory cytokine and antibody production, and yet might account for the survival, migration and differentiation of oligodendrocyte precursors required for the repair of damaged myelin (page 333, right, last paragraph); TGF-β, IL6, IL4 and IL10 have also been shown to be elevated in MS patients; TGF-β, IL6 and IL4 happen to be both pro- and anti-inflammatory cytokines; the functions of these cytokines in MS are therefore probably complex with respect to the generation of inflammatory lesions (page 335, right, last bridge paragraph) and Table 1.  Thus, Merrill establishes that a single inflammatory agent, such as Il6, has unpredictable effects within a single inflammatory disease.
These articles plainly demonstrate that the art of developing and testing drugs, particularly for use in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and being used to treat any and all diseases associated with inflammation even those mediated by the claimed inflammatory agents.  

The breadth of the claims
Claims 1, 2, 5-8, 10-17, and 20 are very broad in terms of the type of diseases being treated: all types of diseases are claimed to be treated with any compound of formula (I).  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides examples of itaconate regulating inflammatory functions of succinate in vitro; an example of a myocardial ischemia-reperfusion model administered itaconate (Example 10).  However, the specification does not provide any data that shows that any compound of formula (I) is useful for treating any disease associated with inflammation, other than itaconate for treating ischemia-reperfusion.

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used as treatment for all diseases associated with inflammation other than ischemia-reperfusion and diabetes.   Since there is no precedent in the literature for the treatment of any disease with the above compounds, except for ischemia-reperfusion and diabetes, how is the skilled physician supposed to know what type of dose regimen of any compound of formula (I) to use for each of the pathologically different diseases?

Accordingly, the inventions of claims 1, 2, 3-8, 10-17, and 20 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 
Response to Arguments
Applicant argues:
No undue experimentation is required to make and use the presently claimed invention.  The present disclosure provides the immunomodulatory agents as described herein can treat a disease, disorder, or condition associated with inflammation or an immune response by, inter alia, modulating cytokines and inflammatory markers (see, e.g., the specification at page 26) and does not require each disease or condition to be "cured".  Regarding the scope of the compounds of the method claims, Applicant notes only two positions, R1 and R3 allow for variability and the suitable substituents of R1 and R3 are fully defined in the claims. In this regard, the present disclosure identifies itaconate and derivatives thereof that have robust immunoregulatory and immunosuppressive effects in a variety of pro-inflammatory cell types, which ultimately results in reduced inflammatory activity. For example, the present application describes the use of the claimed compounds to inhibit aspects of inflammatory macrophage activation.  Applicants assert the pending claims are not broad generic claims but instead are 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, the claims are very broad in terms of the type of diseases being treated: all types of diseases are claimed to be treated with any compound of formula (I).  As set forth above, Freire, cited for evidentiary purposes, teaches inflammation is an essential mechanism in human health and disease; inflammation is initiation as a protective response to challenges or foreign bodies, or injury, experienced by host tissues.  Thus, by broadest reasonable interpretation any injury or disease is a disease associated with an inflammatory response.  Moreover, aging is associated with increased inflammatory activity reflected by increased levels of IL-6, as evidenced by Bruunsgaard et al  (Curr Opin Hematol 2001, 8:131–136), cited for evidentiary purposes.  Thus, by broadest reasonable interpretation aging is encompassed by a condition associated with an inflammatory response associated with increased expression of IL-6.  Thus, the instant claims are extremely broad, encompassing any injury or disease.  The Examiner acknowledges that the claims have been limited to compounds of formula (I), however Formula (I) encompasses thousands of compounds encompassing any alkyl, alkylene, or alkyne at positions R1 and R3 which can be further substituted with, for example, any heterocyclyl, which can be further substituted.  Thus, the scope of formula (I) is extremely broad.   As set forth above, the specification provides examples of itaconate in vitro; an example of a myocardial ischemia-reperfusion model administered itaconate (Example 10).  However, the specification does not provide any data that shows that any compound of formula (I) is useful for treating any disease associated with inflammation, other than itaconate for treating ischemia-reperfusion.  A single compound of formula (I) utilized in a model of a single disease associated with inflammation is insufficient to support enablement for the full scope of formula (I) or the full scope of diseases, disorders, or conditions associated with an inflammatory response or an immune response encompassed by the instant claims.


	Applicant argues:
	The Office, citing Tabas and Freire, contends that inflammation is an essential 
mechanism in human health and disease and therefore is unpredictable for treating any and all disease associated with inflammation. Again, Applicant clarifies that the term treatment as defined by the application does not require the disease or condition to be "cured". Moreover, Applicants posits, a "person having ordinary skill in the art" (a "PHOSITA") upon considering the present disclosure and the state of the art can readily identify which inflammatory diseases would benefit from a reduction in inflammation or immune response and those which require inflammation to protect from the disease. Furthermore, as noted above claim 1 is amended to specify the disease, disorder, or condition associated with an inflammatory response or an immune response associated with increased expression or increased secretion of Casp1, HIF-1a, pro-IL-13, ASC, NLRP3, NOS2, iNOS, NO, IL6, IFN31, IL-12p70, IL-6, IL- 13, IL-123, GM-CSF, IL-17, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner’s position that the art of treating a disease, disorder, or condition associated with an inflammatory response or an immune response is unpredictable is not based the term treatment encompassing that the disease or condition be cured.  The conclusion is based on the fact that the conditions encompassed by the instant claims are extremely broad and would encompass conditions ranging from aging to cancer to a bacterial infection to asthma and diabetes.  As set forth above, Freire teaches inflammation is an essential mechanism in human health and disease; inflammation is initiation as a protective response to challenges or foreign bodies, or injury, experienced by host tissues.  Tabas teaches a number of widespread and devastating chronic diseases, including atherosclerosis, type 2 diabetes, and Alzheimer’s disease, have a pathophysiologically important inflammatory component; in these diseases, the precise identity of the inflammatory stimulus is often unknown and, if known, is difficult to remove; although there has been success with anti-inflammatory therapy in chronic diseases triggered by primary inflammation dysregulation or autoimmunity, there are considerable limitations; in particular, the inflammatory response is critical for survival; as a result, redundancy, compensatory pathways, and necessity narrow the risk:benefit ratio of anti-inflammatory drugs.  Moreover, it is well known in the art these inflammatory agents can have varying effects within a single inflammatory disease.  Merrill teaches IL6 has been shown to be 

Applicant argues:
The Office argues, in essence, that the present specification is only enabled to the extent that it shows an actual reduction to practice (i.e. an example of myocardial ischemia-reperfusion model administered itaconate). However, MPEP § 2164 clearly establishes that an Applicant need not have actually reduced to practice every iteration of the invention in order to satisfy the enablement requirement. Moreover, the CCPA is careful to note regarding enablement, that even in the unpredictable arts, a disclosure of every operable species in not required.  Applicant submits the amount of direction provided by the application and the presence of working examples enables the PHOSITA over the full scope of the presently amended claims. As laid out above, the specification teaches the pathologies related to the claimed diseases, disorders and conditions resulting from increased expression or increased secretion of Casp1, HIF-1a, pro-IL-i 13, ASC, NLRP3, NOS2, iNOS, NO, IL6, IFN31, IL-12p70, IL-6, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2164.03 states:
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.
supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used as treatment for all diseases associated with inflammation other than ischemia-reperfusion and diabetes.   Determining if a compound of formula (I) will treat any particular disease state associated with an inflammatory response associated with the claimed inflammatory markers would require formulation of each compound into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants.


Conclusion
Claims 1, 2, 4-8, 10-18, and 20 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628